 


114 HCON 22 IH: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 22 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mr. Olson submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders. 
 
 
1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to World War II members of Doolittle Tokyo RaidersEmancipation Hall in the Capitol Visitor Center is authorized to be used on April 15, 2015, for a ceremony to present the Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders collectively, in recognition of the military service and exemplary record of the Doolittle Tokyo Raiders during World War II. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  